Citation Nr: 1528946	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  09-00 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sleep apnea, and if so, whether service connection may be granted.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for chronic ingrown toenails.

5.  Entitlement to service connection for allergic rhinitis/sinusitis.

6.  Entitlement to service connection for cellulitis.

7.  Entitlement to a rating in excess of 20 percent for scoliosis, thoracolumbar junction, convex, right.

8.  Entitlement to a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis.

9.  Entitlement to a rating in excess of 30 percent for asthma, to include the issue of whether the reduction in compensation from 60 percent to 30 percent for asthma, effective March 1, 2008, was proper.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1995 to August 1998.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, and Houston, Texas, in November 2007, October 2008, and July 2013.  In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.

The Board notes that the Veteran did not submit a notice of disagreement with regard to the RO's July 2013 denial of his claim for service connection for cellulitis.  However, because the RO continued to process this claim as if on appeal by issuing a statement of the case and the Veteran submitted a timely substantive appeal (VA Form 9) thereafter, the Board will review the claim.

The issue of the Veteran's entitlement to service connection for hip pain has been raised by the record in an October 2010 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of the Veteran's entitlement to service connection for allergic rhinitis/sinusitis and cellulitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed July 2007 rating decision, the RO denied service connection for sleep apnea.

2.  Evidence added to the record since the July 2007 rating decision is not cumulative or redundant of evidence then of record and relates to an unestablished fact that is necessary to establish service connection for sleep apnea.

3.  The competent and credible evidence of record fails to show that the Veteran's sleep apnea had onset during service, was caused or aggravated by a service-connected condition, or was otherwise caused by his period of service.

4.  The Veteran does not have bilateral hearing loss for VA compensation purposes.

5.  The competent evidence of record fails to show that the Veteran has tinnitus that had onset during service, or was otherwise caused by his period of service.

6.  The competent evidence of record fails to show that the Veteran has a chronic ingrown toenail condition that had onset during service, or was otherwise caused by his period of service.

7.  For the period on appeal, the Veteran's scoliosis, thoracolumbar junction, convex, right, has not been productive of flexion limited to 30 degrees or less, ankylosis, or incapacitating episodes.

8.  For the period on appeal, the Veteran's bilateral foot disability compromised weight bearing, but has not been productive of accentuated pain on manipulation and use of the feet, regular swelling, and characteristic callosities.

9.  The Veteran's asthma had been evaluated as 60 percent disabling since January 2003.

10.  In a July 2007 rating decision, the RO proposed to reduce the disability rating for asthma from 60 percent to 30 percent; and the rating reduction was implemented in a November 2007 rating decision, effective March 1, 2008.

11.  A 60 percent disability rating for the Veteran's asthma was in effect for over five years.

12.  The evidence shows that the November 2007 rating reduction was implemented in compliance with applicable due process laws and regulations, but material improvement was not demonstrated by a preponderance of the evidence.

13.  For the period on appeal, the evidence fails to show that the Veteran's asthma manifested in a showing of Forced Expiratory Volume (FEV)-1 of less than 40 percent of the predicted value; FEV-1/Forced Vital Capacity (FVC) of less than 40 percent; more than one attack per week with episodes of respiratory failure; or required daily use of systemic high does corticosteroids or immunosuppressive medications.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence having been submitted, the criteria for reopening a claim of entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

4.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2014).

5.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

6.  The criteria for service connection for chronic ingrown toenails have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

7.  For the period on appeal, the criteria for a disability rating in excess of 20 percent for scoliosis, thoracolumbar junction, convex, right, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2014).

8.  The criteria for a disability rating in excess of 10 percent rating for bilateral pes planus with plantar fasciitis has not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.21, 4.40, 4.45, 4.59, 4 .71a, Diagnostic Codes 5276-5284 (2014).

9.  The criteria for restoration of a 60 percent rating for asthma have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 3.344, 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6602 (2014).

10.  For the period on appeal, the criteria for a disability rating in excess of 60 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.97, Diagnostic Code 6602 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in February 2007, April 2008, March 2009, February 2012, July 2012, and June 2013.

Further, there are specific particularized notice requirements that apply in cases concerning a rating reduction.  These procedural safeguards, which are set forth under 38 C.F.R. § 3.105(e), must be followed by VA before any final rating reduction is issued.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), an action proposing the reduction or discontinuance of a rating will be prepared setting forth all material facts and reasons.  The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons for the proposed action, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The Board finds that the procedural requirements for reduction have been satisfied in this case.  Here, following a January 2007 claim for an increased rating, the RO issued a July 2007 rating decision in which it proposed a reduction of the Veteran's evaluation from 60 percent to 30 percent.  Pursuant to 38 C.F.R. § 3.105(e), VA issued a September 2007 notice letter that apprised the Veteran and his representative of the Veteran's right to request a hearing and informed the Veteran that his benefits would be reduced if he failed to submit additional evidence within 60 days.  In a subsequent November 2007 rating decision, the RO decreased the Veteran's rating to 30 percent, effective March 1, 2008, following the expiration of the required 60-day waiting period under 38 C.F.R. § 3.105(e).  As such, the Board finds that the proper procedures were followed.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records (STRs) and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  Pursuant to this duty, VA associated with the Veteran's claims file his VA treatment records and assisted the Veteran in obtaining his STRs.  The Board notes, however, that the service treatment records (STRs) in the claims file may be incomplete, as VA issued a formal finding of unavailability of the Veteran's STRs in October 1999.  Specifically, VA explained that all efforts to obtain the needed service records or military information have been exhausted and further efforts to obtain this information are futile.

Coincident with VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA provided examinations and obtained medical opinions in April 2007, May 2008, August 2008, July 2013, and August 2014.  The Board finds that the examinations are adequate as the examiners reviewed the Veteran's relevant medical history and offered clear conclusions with supporting data as well as reasoned medical explanations.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board notes, however, that VA did not obtain an opinion as to the etiology of the Veteran's claimed chronic ingrown toenail condition, but as explained in the merits section of this decision, the evidence makes plain the condition is not a result of in-service disease or injury.  Thus, VA has no duty to obtain an opinion as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As acknowledged previously, the Veteran was afforded a hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and with the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Claim to Reopen Claim for Service Connection for Sleep Apnea

Generally, the Board may not assess the merits of a claim that has been the subject of a final denial, but the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108 (West 2014).  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

New and material evidence must be neither cumulative nor redundant of previous evidence of record and, with regard to materiality, need only relate to an unestablished fact necessary to substantiate the claim.  See id. at 119-20; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the Board does not weigh the evidence or determine whether it is credible, but rather, treats the evidence as credible for the purpose of determining whether to reopen the claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Here, the RO denied the Veteran's original January 2007 claim for service connection for sleep apnea, to include as secondary to asthma, in a July 2007 rating decision on the ground that sleep apnea was not shown during service and the evidence did not show this condition to be related to the Veteran's service-connected asthma.  The Veteran did not express disagreement with the July 2007 decision nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the July 2007 determination.  See 38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the July 2007 decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  In December 2011, the Veteran submitted a claim to reopen his claim for service connection for sleep apnea.  In a July 2013 rating decision, the RO reopened the Veteran's claim, but denied it on the merits.

The pertinent evidence of record in July 2007 includes an April 2007 respiratory diseases examination report that documents a VA examiner's finding of obstructive sleep apnea symptoms and a finding that the Veteran's condition is not related to his asthma.  Evidence submitted post-July 2007 includes October 2013 statements that were submitted by three fellow servicemembers and one of the Veteran's friends in which they reported that they observed that the Veteran demonstrated symptoms of sleep apnea, such as loud snoring and cessation of breathing while sleeping, during the Veteran's period of active service.  As acknowledged previously, the Veteran's original claim was denied, in part, because sleep apnea was not shown during service.  Thus, because these lay statements relate to an unestablished fact that is necessary to support the Veteran's claim, the Board finds that the claim for service connection must be reopened.  To that extent, the appeal is granted.

III.  Claims for Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as organic diseases of the nervous system.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2014); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. § 1112(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(3) (2014).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Additionally, the Board notes that evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").

In addition to considering medical evidence, VA must also consider all favorable lay evidence of record.  See 38 U.S.C.A. § 5107(b).

A.  Sleep apnea

The STRs of record are silent for any complaints of sleep difficulty.  Notably, the record is silent for any postservice complaints of sleep difficulty until the Veteran filed his original claim for service connection for sleep apnea in January 2007.

An April 2007 respiratory diseases examination report documents a VA examiner's finding of symptoms of obstructive sleep apnea.  The examiner opined that it is more likely than not that the Veteran's service-connected asthma is not related to his possible sleep apnea and reasoned that asthma is a low airway condition whereas sleep apnea is an unrelated upper airway condition.  During that examination, the Veteran reported that his wife has complained that he chokes and snores during sleep since 2005.

As acknowledged previously, four lay statements were submitted in October 2013.  In these statements, fellow servicemembers and a friend reported that the Veteran demonstrated symptoms of sleep apnea during service.  These statements contradict the totality of the evidence of record in that the contemporaneous evidence of record does not indicate that the Veteran demonstrated symptoms of obstructive sleep apnea during service or during medical evaluations that were conducted in the years immediately following the Veteran's period of service.  The Board finds therefore that these statements may reflect possible bias, and thus, are not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.").

In August 2014, VA provided an examination to evaluate the Veteran's diagnosed sleep apnea.  After review of the claims file, the examiner questioned the veracity of the lay statements provided in October 2013 because the Veteran did not complain about sleep difficulties during several of his VA examination following service and if the Veteran's sleep apnea symptoms were severe in 1996, as reported, it is questionable that these symptoms never came to the attention of medical providers.  The examiner opined that the Veteran's sleep apnea is less likely than not proximately due to or the result of the Veteran's asthma because there is no evidence in the STRs that he offered complaints or was diagnosed with sleep apnea during service.  The examiner noted that the Veteran was examined by VA in February 1999, April 2003, October 2003, June 2004, and March 2006, and mentioned nothing about sleep apnea during those examinations, but first raised this issue during an April 2007 examination.  In addition, the examiner noted the Veteran's significant postservice weight gain and reported that obesity is a known contributing factor to sleep apnea.  Further, asthma is a lower respiratory condition and there is no known physiological or pathological mechanism that would have the capability to cause or to aggravate an upper respiratory condition such as obstructive sleep apnea.

In his September 2014 substantive appeal (VA Form 9), the Veteran acknowledged the August 2014 examiner's finding that the Veteran's obesity contributed to his sleep apnea and asserted that his weight is due to his asthma to indicate that there is a relationship between his asthma and sleep apnea.  In addition, the Veteran contended again that his asthma and sleep apnea are related respiratory conditions.

Overall, the competent evidence of record fails to show that the Veteran's sleep apnea is attributable to service.  To the extent that the Veteran attributes this condition to his period of service or his asthma, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although non-expert opinions regarding nexus are not to be categorically rejected, a layperson's competence to provide a nexus opinion depends on the facts of the particular case).  Whether sleep apnea is due to service or another disability is a complex question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau, 492 F.3d at n.4.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's sleep apnea had onset during his active service, was caused or aggravated by a service-connected disability, or is otherwise related to his period of active service.  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Bilateral hearing loss and tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id.  

Here, the Veteran reported in a July 2011 claim and statement that he developed hearing loss during service due to his military occupational specialty (cannon crewmember) and he has experienced ringing in his ears since his period of service.

In a May 1999 United States Postal Service (USPS) application, the Veteran endorsed that he did not have and never had "poor hearing in one or both ears" in a physical fitness inquiry.  This application also documents a clinical finding of normal ears.  In an accompanying medical history report, the Veteran endorsed that he did not have and never had loss of hearing nor ear abnormalities. 

A July 2013 VA audiology examination report documents normal hearing and the Veteran's report that he has experienced intermittent, recurring tinnitus since 1996.  The Board finds that this statement is inconsistent with his May 1999 report that he has not experienced loss of hearing or ear abnormalities, and thus, assigns little probative value to his July 2013 report.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (recognizing that the Board may assign more probative value to a history reported for treatment purposes than to subsequent statements made for compensation purposes).

In July 2013, the Veteran demonstrated Maryland CNC speech discrimination score of 96 percent in the right ear and 94 percent in the left ear, and the following pure tone thresholds were documented:


HERTZ (Hz)
July 2013
500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
20
15
10
20
20

The report of a July 2014 VA audiology examination documents an examiner's finding of normal hearing acuity, bilaterally.  The examiner reported Maryland CNC speech scores of 96 percent and 94 percent in the right and left ears, respectively, and documented the following pure tone thresholds:


HERTZ (Hz)
July 2014
500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
20
25
25

Based on these results, the Board finds that the Veteran does not have a hearing loss disability for VA compensation purposes.  Accordingly, the Board finds that the evidence is against service connection for bilateral hearing loss because evidence of a present disability is necessary before service connection may be granted.  See Brammer, 3 Vet. App. at 225; see also Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

Additionally, the Board notes that the July 2014 examiner indicated that the STRs of record do not document complaints, treatment, or diagnosis of tinnitus during service, VA treatment records show no complaints or a diagnosis of tinnitus from the Veteran's separation from service to July 2013, and the Veteran's claimed tinnitus is not associated with hearing loss because he has normal hearing.  The examiner concluded, therefore, that the Veteran's tinnitus was neither incurred in nor caused by his period of active service.

Overall, the competent evidence of record fails to show that the Veteran's tinnitus is attributable to service.  To the extent that the Veteran attributes this condition to his period of service, the Board finds that he is not competent to provide evidence pertaining to complex medical issues such as the etiology of his tinnitus.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1316.  As previously indicated, to the extent he contends he has had it since service, he is not credible.  Thus, the appeal must be denied as to this issue as well; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

C.  Chronic ingrown toenails

In his July 2011 claim for service connection, the Veteran reported that he has continued to have "toenail difficulties" since service, during which he had three surgeries to address the condition.  In a statement dated July 2011, he reported that he has had multiple postservice surgeries.

The STRs of record do not document any complaints, treatment, or a diagnosis of ingrown toenails.

The postservice evidence of record includes the report of a February 1999 VA examination, which indicates that a disease of the feet was not found at that time.  In addition, the reports of VA foot examinations conducted in October 2003, March 2006, and May 2008 do not document any toenail abnormality.  Review of the record reveals that the Veteran has complained of and been treated for recurrent ingrown toenails since December 2009.  The Board finds it highly probative that a July 2013 VA examination report indicates that the Veteran's ingrown toenail condition had onset four years prior to the examination date, which indicates that this condition had onset more than ten years after the Veteran's separation from active service.

After careful review of the evidence, the Board finds that the preponderance of the evidence is against finding that the Veteran has a chronic ingrown toenail condition that had onset during his period of active service.  In addition, the Board finds that there is no competent evidence of record that shows that the Veteran's recurrent ingrown toenails were otherwise caused or aggravated by his service.  Although the Veteran has asserted that this condition is related to service, the Board notes again that he is not competent to provide such an opinion, and he is not a credible medical historian, as noted above.  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

IV.  Claims for Increased Ratings

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

A. Scoliosis, thoracolumbar junction, convex, right

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.

The criteria for rating all disabilities of the spine are set forth in 38 C.F.R. § 4.71a, which provides that spine disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under the IVDS Formula, a spine disability is rated based on the presence of incapacitating episodes, which are periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, IVDS Formula.

The General Formula for rating a disability of the spine provides in pertinent part: With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Formula.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Formula, Note (2).  The combined range of motion refers to the sum of the range of motion of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the General Formula, associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately under the appropriate DCs.  Id. at Note (1).

Here, in an October 1999 rating decision, the RO granted service connection for scoliosis, thoracolumbar junction, convex, right, and assigned a rating of 10 percent, effective August 31, 1998.  In July 2000, the RO increased the Veteran's rating to 20 percent, effective May 27, 1999.  The 20 percent rating was continued in a May 2006 rating decision.  The Veteran did not express disagreement with these rating decisions nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the determinations.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, the October 1999, July 2000, and May 2006 decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.  Following an April 2008 claim for an increased rating, the RO continued the rating again in an October 2008 rating decision.  The Veteran's disagreement with the October 2008 decision resulted in the present appeal.

During a May 2008 VA examination, the Veteran reported increased stiffness and pain.  He reported that he is unable to take out the trash and lift anything that weights more than thirty to forty pounds.  At work, he is unable to bend over and clean or lift anything from the floor, and is unable to file anything above head level.  He reported that he takes breaks at work due to flare-ups and cannot walk more than one block at a time due to pain in his low back in addition to pain in his feet.  He also reported that he has difficulty getting out of bed and getting in and out of the car and bathtub.  The report indicates that he is independent in his activities of daily living, but has difficulty dressing himself.

Physical examination revealed normal limbs, posture, and position of head.  At that time, the Veteran demonstrated the following: tenderness, slight muscle spasms not severe enough to result in abnormal gait or abnormal spinal contour, curvature of the spine, slightly asymmetrical appearance, lack of symmetry and rhythm of spinal motion, and minimal degenerative narrowing at the T6-7 intervertebral disk spaces.  The examiner documented the following ranges of motion with regard to the Veteran's thoracolumbar spine: forward flexion to 70 degrees with pain at 70 degrees; extension to 25 degrees with pain at 15 degrees; lateral flexion to 20 degrees with pain at 20 degrees, bilaterally; and lateral rotation to 20 degrees with pain at 20 degrees, bilaterally.  After three repetitions, no additional limitations due to fatigue, weakness, lack of endurance, or incoordination were noted.  Sensory deficits, muscular atrophy, abnormal reflexes, and neurologic abnormalities were not present upon examination.

In August 2014, VA provided another examination.  The examiner documented the following ranges of motion: forward flexion to 45 degrees with pain at 45 degrees; extension to 20 degrees with pain at 20 degrees; lateral flexion to 20 degrees with pain at 20 degrees, bilaterally; and lateral rotation at 20 degrees with pain at 20 degrees, bilaterally.  These values remained the same following repetitive-use testing.

The Veteran did not report flare-ups and he did not have muscle spasms or guarding that resulted in abnormal gait or abnormal spinal contour.  Upon examination, he was negative for muscle atrophy, abnormal reflexes, sensory abnormalities, radiculopathy, other neurologic abnormalities, ankylosis, and IVDS.  According to the examiner, the Veteran's spine condition affects his ability to work because the condition precludes repetitive bending and deep bending.

After reviewing all of the clinical evidence and subjective complaints, the Board finds that the record is negative for evidence of incapacitating episodes, and thus, the Veteran's lumbar spine disability must be evaluated under the General Formula. 

The Board finds that the orthopedic manifestations of the Veteran's lumbar spine disability do not approximate a rating in excess of 20 percent for the period on appeal because the evidence does not show that forward flexion was limited to 30 degrees or less, that the Veteran experienced ankylosis, or that the Veteran experienced incapacitating episodes during that period.

In addition, because the Veteran has had a compensable rating for his disability for the entire period on appeal, he has been compensated appropriately for any reported painful motion and an additional rating is neither warranted under 38 C.F.R. § 4.59 nor is it permitted under 38 C.F.R. § 4.14, as the assignment of an additional rating would constitute pyramiding.

With respect to neurological manifestations, the Board finds that a separate rating for neurological manifestations is not warranted, as the record is negative for evidence of radiculopathy and manifestations such as bowel and bladder incontinence.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

B.  Bilateral pes planus with plantar fasciitis

Diagnostic Code 5276 provides that a 10 percent evaluation is warranted for moderate bilateral acquired flatfoot (pes planus) disability manifested by weight-bearing lines over or medial to the great toes, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is warranted for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  The maximum 50 percent evaluation is warranted for pronounced bilateral disability manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, and where the condition is not improved by orthopedic shoes or appliances.

By way of background, the RO granted service connection for bilateral pes planus with plantar fasciitis and assigned a 10 percent rating, effective August 31, 1998, in a December 2003 rating decision.  The 10 percent rating was continued in a May 2006 rating decision.  The Veteran did not express disagreement with the December 2003 and May 2006 rating decisions nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the decisions were issued.  See 38 C.F.R. § 3.156(b); Bond, 659 F.3d at 1362; Buie, 24 Vet. App. at 251-52.  Thus, the December 2003 and May 2006 rating decisions became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105.  In April 2008, the Veteran submitted a claim for an increased rating.  The RO continued the Veteran's 10 percent rating in the October 2008 rating decision that led to the present appeal.

During a May 2008 VA examination, the Veteran reported that he developed intermittent swelling in both feet over the previous year.  He also reported that his walking distance has decreased to 1-2 blocks, and he is unable to stand for more than 30 minutes or walk on steps due to pain.  As a result, he is unable to stand to wash dishes or mow his grass.  At that time, the Veteran did not have or demonstrate weakness, heat and redness, and lack of endurance.  The report documents the following symptoms: pain, intermittent stiffness, fatigability after prolonged standing and walking, and daily flare-ups that last for 3-4 hours.  During his flare-ups, he rests until the pain resolves.  When the flare-ups occur while he is at work, he sits for a few minutes.  Also with regard to work, the Veteran reported that he did not miss work over the previous 12-month period.

Physical examination revealed tenderness  on palpation over the medial arches in the middle, in the middle of the sole of the foot, and over the first metatarsal heads, bilaterally; slight tenderness on palpation over both heels; and flattening of the medial arches with full weight bearing, bilaterally.  The Veteran did not demonstrate callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weight bearing.

The report of an August 2014 VA examination documents pain on use of the feet, but indicates that the pain is not accentuated on manipulation of the feet.  At that time, there was no evidence of the following: swelling on use; characteristic calluses; extreme tenderness of plantar surfaces on one or both feet; objective evidence of marked deformity (pronation, abduction, etc.); weight-bearing line falling over or medial to great toe; lower extremity deformity other than pes planus that causes alteration of the weight-bearing line; "inward" bowing of the Achilles tendon; or marked inward displacement or severe spasm of the Achilles tendon on manipulation.  The examiner also noted moderate bilateral plantar fasciitis that compromises weight bearing.

Overall, the evidence shows that the Veteran's bilateral foot disability has not been productive of marked deformity, accentuated pain on manipulation and use, or characteristic callosities.  Although the Veteran reported during his May 2008 examination that he experienced swelling of the feet during the previous year, the Board finds it highly probative that the examiner reported that this symptom occurred intermittently.  As the disability rating assigned must be one that reflects the Veteran's average impairment, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a rating of 10 percent.

In addition, although the August 2014 examination report indicates that the Veteran has moderate plantar fasciitis that compromises weight bearing, the Board finds that a separate rating is neither warranted under 4.71a nor is it permitted under 38 C.F.R. § 4.14, as the Veteran's symptoms are contemplated by Diagnostic Code 5276, and the assignment of an additional rating would constitute pyramiding.

Additionally, as physical examination did not reveal weakness, high arch, clawfoot, hammer toes, or other deformity, the Board finds that the following diagnostic codes are not applicable: 5277 (weak foot, bilateral), 5278 (claw foot, or pes cavus), 5279 (metatarsalgia), 5281 (hallux rigidus), 5282 (hammer toe), 5283 (malunion or nonunion of tarsal or metatarsal bones), and 5284 (other foot injuries).  The Board acknowledges that the Veteran has minimal hallux valgus of the left great toe, but the clinician who examined the Veteran in May 2008 opined in August 2008 that it is less likely than not that the Veteran's hallux valgus deformity of the left foot is the result of his service-connected bilateral pes planus and plantar fasciitis.  Thus, the Board finds that Diagnostic Code 5280 (hallux valgus, unilateral) is not for application.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is not warranted.  There is no doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


C.  Asthma

First, the Board will address the propriety of the November 2007 rating reduction.

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10; Brown v. Brown , 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  See Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  When a veteran's disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Under 38 C.F.R. § 3.344, if a rating has been in effect for five years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  Under this regulation, there must be material improvement in the disability before there is any rating reduction.  In such cases, it is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  38 C.F.R. § 3.344(a).

Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Id.  Additionally, the examination reports on which the reduction are based must be adequate.  See generally Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the reduction was improper where the examiner failed to review the claims file).  

Where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id.  In addition, ratings on account of diseases subject to temporary or episodic improvement, e.g., bronchial asthma, will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.44(b); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1992).

In considering the propriety of a reduction, the evidence available to the RO at the time the reduction was effectuated must be considered, although post-reduction medical evidence may be considered in the context of evaluating whether the condition demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).

The applicable legal standard summarized in Sorakubo v. Principi, 16 Vet. App. 120 (2002) requires that in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.

Here, the RO granted service connection for asthma and assigned a rating of 10 percent, effective August 31, 1998, in an October 1999 rating decision.  In July 2000, the RO increased the Veteran's rating to 30 percent, effective May 10, 2000.  Thereafter, his rating was increased to 60 percent, effective January 16, 2003, in an April 2003 rating decision.  The 60 percent rating was continued in a May 2006 rating decision.

Following a January 2007 claim for an increased rating, the RO issued a July 2007 rating decision in which it proposed a reduction of the Veteran's evaluation from 60 percent to 30 percent.  In a subsequent November 2007 rating decision, the RO decreased the Veteran's rating to 30 percent, effective March 1, 2008.  Thus, at the time of the reduction, the Veteran's 60 percent evaluation for asthma was in effect for more than five years (from January 16, 2003 until the 30 percent evaluation became effective March 1, 2008).

The Veteran's asthma is currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6602 (2014).  Under Diagnostic Code 6602, a 30 percent rating is warranted for bronchial asthma with FEV-1 of 56 to 70 percent predicted, FEV-1/FVC of 56 to 70 percent, daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent rating is warranted for bronchial asthma with FEV-1 of 40 to 55 percent predicted, FEV-1/FVC of 40 to 55 percent, at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  Lastly, a 100 percent rating is warranted for bronchial asthma with FEV-1 that is less than 40 percent predicted, FEV-1/FVC less than 40 percent, more than one attack per week with episodes of respiratory failure, or required daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications. 

According to the July 2007 and November 2007 rating decisions, the Veteran's rating was reduced because an April 2007 examination report documents a diagnosis of moderate obstructive ventilator defect with good response to bronchodilator.  The report documents a post-bronchodilator result of FEV-1 of 58 percent.  During the appeal period, however, two additional test results were obtained with post bronchodilator findings for FEV-1 of 56 percent in 2011, but only 52 percent in 2014.  FEV-1 of only 52 percent corresponds to a 60 percent rating.  This fails to support the conclusion that there has been sustained improvement.  Accordingly, the 60 percent evaluation must be restored.  

As to the Veteran's entitlement to a rating in excess of 60 percent for the period on appeal , VA treatment records dated May 2008 document the Veteran's report of shortness of breath two to three times per day and inhaler use three to four times per day.

In August 2014, a VA clinician reported moderately severe obstructive ventilator dysfunction with significant improvement noted following inhaled bronchodilator.  An August 2014 VA examination report indicates that the Veteran does not require the use of oral or parenteral corticosteroid medications, oral bronchodilators, antibiotics, or outpatient oxygen therapy.  However, the Veteran uses inhaled medications daily.  At the time of examination, the Veteran had not had an asthma attack with an episode of respiratory failure during the previous twelve month period and had not had physician visits for required care of exacerbations.  The examiner reported that this condition does not affect the Veteran's ability to work.  None of the testing showed that the Veteran's asthma manifested by FEV-1 of less than 40 percent of the predicted value; FEV-1/FVC of less than 40 percent; more than one attack per week with episodes of respiratory failure; or required daily use of systemic high does corticosteroids or immunosuppressive medications.  Thus, the appeal must be denied as to this issue; there is no doubt to be resolved.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49 (1990).

D.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.

The Veteran currently has service connection for asthma, a lumbar spine disability, and a bilateral foot disability.

The Board finds that the rating criteria contemplate the Veteran's service-connected disabilities because they have been productive of symptoms such as painful motion, tenderness, stiffness, and shortness of breath-manifestations that are contemplated by the rating criteria.  The Board finds it highly probative that the rating criteria specifically anticipate levels of disability that are more severe than what the Veteran has demonstrated.  Additionally, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, notwithstanding the Veteran's October 2010 report that he has not been able to work in the type of fields that he would like to due to his service-connected disabilities and that he has struggled with performing more physically demanding tasks at home and at work, the Board finds that these manifestations of his disabilities are also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

In addition, the Board finds that consideration of the Veteran's entitlement to a total disability rating based on individual unemployability (TDIU) is not warranted, as the record includes regular reports that the Veteran is currently employed full-time.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for chronic ingrown toenails is denied.

New and material evidence to reopen the claim for service connection for sleep apnea has been presented; thus, to this extent, the appeal is granted.

Service connection for sleep apnea is denied.

A disability rating in excess of 20 percent for scoliosis, thoracolumbar junction, convex, right, is denied.

A disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis is denied.

Restoration of a 60 percent evaluation for asthma is granted.

A disability rating in excess of 60 percent for asthma is denied.


REMAND

The issue of the Veteran's entitlement to service connection for allergic rhinitis/sinusitis and cellulitis remain before the Board.

In the July 2013 rating decision, the RO denied the Veteran's claim for service connection for allergic rhinitis/sinusitis.  Review of the record shows that the Veteran filed a timely notice of disagreement with this decision in March 2014, but a statement of the case has not been issued with regard to this claim.

Where, as here, there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, remand for issuance of a statement of the case on this issue is needed.

With regard to the Veteran's claim for service connection for cellulitis, a VA clinician reported in September 2002 that the Veteran's service-connected asthma is treated with a steroid inhaler, which predisposes him to skin infections.  VA treatment records dated December 2002 document folliculitis and indicate that this condition has been productive of an ulcer on the right lower extremity; has been productive of lesions on the left lower extremity, right knee, and right upper thigh; and has required treatment with antibiotics.  VA treatment records dated March 2003 and December 2004 document folliculitis and a diagnosis of "skin infection, dermatitis."  In July 2013, a VA examiner noted a diagnosis of cellulitis, suggesting its present existence, and noting it had an onset ten years prior to the examination date.  However, the examiner did not provide an opinion as to the likely etiology of the Veteran's recurring skin problems in light of the September 2002 report that treatment for the Veteran's service-connected asthma predisposes the Veteran to skin infections.  The Board finds, therefore, that VA must obtain a medical opinion regarding the etiology of any diagnosed skin condition while on remand.  38 U.S.C.A. § 5103A(d); McLendon, 20 Vet. App. at 81 (determining whether the duty to assist requires VA to provide an examination or obtain a medical opinion requires consideration of whether the claimed disability or symptoms may be associated with a service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to service connection for allergic rhinitis/sinusitis.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, return this issue to the Board for its review, as appropriate.

2.  Obtain an opinion as to the etiology of any current chronic skin condition/cellulitis.  The claims folder should be made available to and reviewed by the reviewing clinician, and the clinician should set forth a complete rationale for all findings and conclusions.  The clinician is asked to comment on any relevant VA or private treatment records in his or her report.

First, note any current chronic skin condition, including cellulitis.  Next, provide an opinion as to whether it is at least as likely as not that any such condition had onset during service, or is otherwise related to his period of service.

Next, provide an opinion as to whether it is at least as likely as not that any such condition was caused or aggravated by medications used to treat the Veteran's service-connected asthma.

The claims folder should be made available to and reviewed by the clinician, and the clinician should set forth a complete rationale for all findings and conclusions.

3.  Readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


